               Case 2:19-cr-00230-JLR Document 18 Filed 11/15/19 Page 1 of 6




1                                                           The Honorable Michelle L. Peterson
2
3
4
5
6
7                          UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
8
                                       AT SEATTLE
9
10
                                                          NO. CR19-230 JLR
11
       UNITED STATES OF AMERICA,
12                                                        GOVERNMENT’S MEMORANDUM
                                     Plaintiff,           REGARDING DETENTION
13
                          v.
                                                          Detention Hearing: Nov. 15 at 2:30 p.m.
14
15
       LEONTAI BERRY,
16
                                    Defendant.
17
18
            The United States of America, by and through Brian T. Moran, United States
19
     Attorney for the Western District of Washington, and Jessica M. Manca, Assistant United
20
     States Attorney for said District, hereby files this memorandum regarding its Motion for
21
     Detention. For the reasons set forth below, the government respectfully submits that it
22
     has met its burden to show by clear and convincing evidence that the defendant poses a
23
     danger to the community if released from custody.
24
                                          I.      BACKGROUND
25
            A grand jury in the Western District of Washington indicted Leontai Berry and his
26
     mother, Shannon McCall, for conspiring to violate the Gun Control Act and committing
27
     five straw purchases in furtherance of that conspiracy, in addition to other overt acts.
28

      United States v. Leontai Berry                                         UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      Memorandum RE: Motion for Detention - 1
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 2:19-cr-00230-JLR Document 18 Filed 11/15/19 Page 2 of 6




 1         This investigation began when the government obtained evidence that a convicted
 2 felon, Jayvon Grayson, possessed multiple firearms—including a Glock pistol converted
 3 into a machinegun—shortly after his release from prison and while he was supervised by
 4 the Washington State Department of Corrections. Specifically, investigators seized a
 5 phone that belonged to Mr. Grayson’s girlfriend, searched it pursuant to a warrant, and
 6 located numerous firearm-related photographs and videos. Several of these photographs
 7 and videos showed Mr. Grayson acquiring, displaying, and even shooting firearms. Mr.
 8 Grayson is a known member of Low Profile, a violent Seattle-area gang, and the evidence
 9 on his phones and in his social media accounts reflects his gang affiliation.
10         Some of the firearms shown on Mr. Grayson’s phone had visible serial numbers
11 and could be traced. Agents identified Shannon McCall as the purchaser of three
12 firearms shown on Mr. Grayson’s phone. Investigation revealed that Ms. McCall’s son,
13 Leontai Berry, was a close friend of Mr. Grayson and the likely source of several
14 firearms that Mr. Grayson unlawfully possessed.
15         Agents obtained search warrants for Ms. McCall’s residence, her phone, her
16 Facebook account, and Mr. Berry’s Facebook accounts. One of Mr. Berry’s Facebook
17 accounts exists under the public name “Jardani Jovonovich,” and the other is under the
18 public name “Leontai Berry.” See Ex. 1. Mr. Berry’s Facebook records contain
19 numerous references to shooting activity and gang affiliations, describe how he
20 purchased firearms in his mother’s name, and discuss how to convert semi-automatic
21 pistols to fully automatic pistols using Glock conversion switches. The records also
22 reveal that he sold several firearms in the past two years, including at least two that had
23 been converted into machineguns, and that he emphasized selling firearms to people who
24 were “shooting towards the same direction.” Ex. 2 at Facebook p. 6325.
25                                    II.      LEGAL STANDARD
26         In ruling on a motion for pretrial detention, the Court must determine whether any
27 condition or combination of conditions will reasonably assure the appearance of the
28

     United States v. Leontai Berry                                         UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     Memorandum RE: Motion for Detention - 2
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                Case 2:19-cr-00230-JLR Document 18 Filed 11/15/19 Page 3 of 6




 1 defendant as required, and the safety of any other person and the community. 18 U.S.C. §
 2 3142(f). The Bail Reform Act provides that a court should detain a defendant pending
 3 trial if “no condition or combination of conditions . . . will reasonably assure the
 4 appearance of the person as required and the safety of any other person and the
 5 community.” 18 U.S.C. § 3142(f). The United States bears the burden of showing that
 6 the defendant poses a danger to the community by clear and convincing evidence, and it
 7 bears the burden of showing that a defendant poses a flight risk by a preponderance of the
 8 evidence. United States v. Gebro, 948 F.2d 1118, 1120 (9th Cir. 1991).
 9         The Bail Reform Act identifies four factors that a court should consider in
10 analyzing a detention motion: “(1) the nature and circumstances of the offense charged,
11 including whether the offense . . . involves a firearm; (2) the weight of the evidence
12 against the person; (3) the history and characteristics of the person, including (A) the
13 person’s character,. . . family ties, employment, financial resources length of residence in
14 the community, community ties, past conduct, history relating to drug or alcohol abuse,
15 criminal history, and record concerning appearance at court proceedings; and (B)
16 whether, at the time of the current offense or arrest, the person was on probation [or] on
17 parole . . .; and (4) the nature and seriousness of the danger to any person or the
18 community that would be posed by the person’s release . . . .”
19                     III.    REVIEW OF THE DETENTION FACTORS
20         A.      The Nature and Circumstances of the Charged Offense.
21         The indictment alleges an ongoing pattern of criminal conduct that began over two
22 years ago and continued through at least July 1, 2019, when a search warrant was
23 executed on Ms. McCall’s residence. Within that time period, Mr. Berry conspired, with
24 his mother and others, to obtain multiple firearms through straw purchases. At least one
25 of the firearms he acquired was used in a shooting on August 19, 2018, two days before
26 Mr. Berry began trying to sell it. That same firearm, which Mr. Berry had converted into
27 a machinegun using an aftermarket Glock conversion device or “Glock switch,” ended up
28

     United States v. Leontai Berry                                         UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     Memorandum RE: Motion for Detention - 3
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                    Case 2:19-cr-00230-JLR Document 18 Filed 11/15/19 Page 4 of 6




 1 in the hands of two different felons, each of whom had previously been convicted of an
 2 armed robbery.
 3             B.      The Weight of the Evidence Against Mr. Berry.
 4             The evidence against Mr. Berry is strong, as illustrated by the attached exhibits.
 5 This factor weighs in favor of detention.
 6             C.      Mr. Berry’s History and Characteristics.
 7             The government recognizes that Mr. Berry’s age, lack of criminal history, and ties
 8 to the community weigh in favor of release. The government’s counterveiling concern is
 9 that Mr. Berry’s social network also includes the numerous gang-involved individuals
10 with whom he has actively bought, sold, and traded firearms. 1 Evidence contained in Mr.
11 Berry’s Facebook records and in other social media suggests that Mr. Berry is also gang-
12 involved.
13             D.      Dangerousness of Mr. Berry’s Conduct.
14             The evidence demonstrates that Mr. Berry has been actively buying, selling, and
15 trading firearms in an illegal market that exists among gang-involved individuals who use
16 guns to commit violent crime. 2 His Facebook conversations show that he converted at
17 least two or three pistols into machineguns (which he later sold or attempted to sell), and
18 that he also attempted to sell a Glock conversion device. Most of the firearms that he
19 acquired have been sold and are currently unaccounted for. This conduct is dangerous to
20 the community and substantially contributes to the proliferation of gun violence in our
21 region.
22
23
24   1
       Mr. Berry communicated about firearms and shootings with known members of Low Profile, Stakkteam, and 30
25   Gang, among other Seattle-area street gangs. Some of these individuals have Facebook account usernames that
     include explicit references to their Stakkteam and 30 Gang affiliations.
26   2
       Mr. Berry is eligible to possess firearms, but he is too young to purchase handguns from a federally licensed
27   firearms dealer. 18 U.S.C. § 922(b)(1). Washington law requires all private firearm sales to include a background
     check conducted through a federally licensed firearms dealer; therefore, Mr. Berry’s firearm sales through Facebook
28   without a background check violate Washington law. Rev. Code of Wash. § 9.41.113


         United States v. Leontai Berry                                                       UNITED STATES ATTORNEY
                                                                                             700 STEWART STREET, SUITE 5220
         Memorandum RE: Motion for Detention - 4
                                                                                               SEATTLE, WASHINGTON 98101
                                                                                                     (206) 553-7970
              Case 2:19-cr-00230-JLR Document 18 Filed 11/15/19 Page 5 of 6




1                                        V.    CONCLUSION
2          For the foregoing reasons, the government respectfully submits that it has met its
3 burden to demonstrate by clear and convincing evidence that there are no less restrictive
4 conditions or combination of conditions that will reasonably ensure public safety if Mr.
5 Berry is released from custody.
6
7                  DATED this 14th day of November, 2019.
8                                              Respectfully submitted,
9
                                               BRIAN T. MORAN
10                                             United States Attorney
11
                                               /s/ Jessica M. Manca
12                                             JESSICA M. MANCA
                                               Assistant United States Attorney
13
                                               United States Attorney’s Office
14                                             700 Stewart, Suite 5220
                                               Seattle, Washington 98101
15
                                               Phone: (206) 553-4397
16                                             Fax: (206) 553-0755
                                               E-mail: Jessica.Manca@usdoj.gov
17
18
19
20
21
22
23
24
25
26
27
28

     United States v. Leontai Berry                                       UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     Memorandum RE: Motion for Detention - 5
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
               Case 2:19-cr-00230-JLR Document 18 Filed 11/15/19 Page 6 of 6




1                                     CERTIFICATE OF SERVICE
2
            I hereby certify that on November 15, 2019, I electronically filed the foregoing
3
     with the Clerk of the Court using the CM/ECF system, which will send notification of
4
     such filing to the attorney(s) of record for the defendant(s).
5
6
                                                /s/ Jessica M. Manca
7                                               JESSICA M. MANCA
8                                               Assistant United States Attorney
                                                United States Attorney’s Office
9                                               700 Stewart, Suite 5220
10                                              Seattle, Washington 98101
                                                Phone: (206) 553-4397
11                                              Fax: (206) 553-0755
12                                              E-mail: Jessica.Manca@usdoj.gov
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      United States v. Leontai Berry                                       UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
      Memorandum RE: Motion for Detention - 6
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
